OPINION OF THE COURT
Per Curiam.
*45On January 30, 2003, the respondent entered a plea of guilty in the Supreme Court, Westchester County, to the crime of manslaughter in the second degree, in violation of Penal Law § 125.15 (1), a class C felony. He was sentenced on June 12, 2003, by the Honorable Peter P Rosato to a period of five years probation.
Pursuant to Judiciary Law § 90 (4), the respondent was automatically disbarred at the time of his plea. The Grievance Committee’s motion to strike his name from the roll of attorneys is merely the formality of recording the existing fact of disbarment.
Accordingly, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys is granted upon his conviction of a New York State felony.
Prudenti, PJ., Ritter, Santucci, Altman and Goldstein, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Grant Edward McClellan, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Grant Edward McClellan is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Grant Edward McClellan has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and Grant Edward McClellan shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).